Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Upon a complete review of the entire written record the instant application is in condition for allowance.  The remarks presented in the response are persuasive and the rejection of record is being withdrawn.  The prior art does not describe, teach or suggest a system for producing a mask for surface micro-texturing, the system comprising: a substrate having a surface to be textured; a layer of material made from photosensitive material which covers the surface of the substrate and has an outer surface that is exposed to the outside environment; a generating and depositing device for generating and depositing droplets on the outer surface of the layer of material, in a specific arrangement by condensation, forming an optical mask on the outer surface of the layer of material and a localized removal device for localized removal of the layer of material based on the arrangement of the droplets forming the optical mask on the outer surface of the layer of material which then includes removal zones and material zones forming a second mask on the substrate, wherein the localized removal device for the layer of material comprises an exposure unit emitting a light flow that passes through the droplets and reaches the outer surface of the layer of material and a unit for developing the layer of material after exposure to the light flow, wherein the exposure unit comprises a light source that is tilted relative to a direction normal to the outer surface of the layer of material and the light flow passes through the droplets and reaches the outer surface of the layer of material under oblique incidence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G YOUNG whose telephone number is (571)272-1394.  The examiner can normally be reached on M-F: 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER G YOUNG/Primary Examiner, Art Unit 1737